DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 



Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and if terminal disclaimers are filed for the double patenting rejection(s) below).
Claim interpretation:
The recited “synchronous I/O” and “asynchronous I/O” are terms of art and have been interpreted accordingly.  In synchronous I/O the thread issuing the I/O enters a wait (spin) state until the data is returned.  In asynchronous I/O the thread may continue with another job until the data is returned, at which point and interrupt causes a return to the original job.  See references titled “Microsoft” and “Stackoverflow” filed with this action.  Specifically, the terms are not interpreted to include any access which may be considered asynchronous (occurring at a different time than some other operation) or synchronous (occurring at the same time as some other operation) because this would be inconsistent with the plain meaning of “synchronous/asynchronous I/O” as interpreted by one of ordinary skill in the art at the time of filing in view of the specification.  See e.g. Specification paragraph 0002 discussing synchronous I/O requests.    
The following is a listing of the closest prior art:
Araki (US 2012/0166723) teaches separating a cache into a synchronous and asynchronous partition and using independent LRU lists to destaging data from each partition.  See e.g. Araki paragraph 0089.  However, the reference is not using “synchronous” and “asynchronous” to refer to “synchronous/asynchronous I/O” as that term of art is commonly used to refer to accesses that require the a thread to wait/ do not cause a thread to wait.  Also the LRU lists in Araki are independent so they cannot teach the relationship between the LRU lists in the allowable claim language taken as a whole.  
Bassov (US) teaches flushing of data accessed using synchronous and asynchronous I/O and associated “I/O lists”.  However the I/O lists are not LRU (or other eviction ordering) lists and the calculating a life expectancy for the non-favored storage elements to reside in the cache; multiplying the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache; and documenting the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; and executing an eviction policy for the cache wherein the favored storage elements are maintained in the cache for at least the determined amount of time . . . wherein the favored storage areas are accessed via a synchronous I/O process, and the non-favored storage areas are accessed via a non- synchronous I/O process.”
Robinson teaches separate LRU lists used to evict different portions of data different (multiple) amounts of time, based on a count used to require some data to go through different parts of the LRU list multiple times.  Robinson does not teach eviction from the tail of reach LRU list because the LRU lists overlap one another in Robinson so there is only one tail (only one LRU end).  Robinson is also silent to synchronous/asynchronous I/O.  Robinson therefore does not teach the combination of “establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; calculating a life expectancy for the non-favored storage elements to reside in the cache; multiplying the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache; and documenting the first set of non-favored storage elements in a first LRU list and the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; and executing an eviction policy for the cache wherein the favored storage elements are maintained in the cache for at least the determined amount of time . . . wherein the favored storage areas are accessed via a synchronous I/O process, and the non-favored storage areas are accessed via a non- synchronous I/O process.”
Gill2 (SARC: Sequential Prefetching in Adaptive Replacement Cache, 2005) teaches eviction from the ends of separate LRU lists used for random and sequential data.  Gill2 is silent to synchronous/asynchronous I/O so the reference cannot teach the combination of “establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; calculating a life expectancy for the non-favored storage elements to reside in the cache; multiplying the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache; and documenting the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; and executing an eviction policy for the cache wherein the favored storage elements are maintained in the cache for at least the determined amount of time . . . wherein the favored storage areas are accessed via a synchronous I/O process, and the non-favored storage areas are accessed via a non- synchronous I/O process.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8, 11, 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 5,043,885) and McNutt (5,606,688) and Gill2 (SARC: Sequential Prefetching in Adaptive Replacement Cache, 2005).
1. A method for improving cache hit ratios for selected volumes when using synchronous I/O, the method comprising:  
establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; (“FIG. 1 depicts the section of the cache directory on the MRU side of the boundary as the "local" section. Counts are updated, as shown in FIG. 1. According to the FIG. 1 illustrative embodiment of the invention, when there is a hit on the local section, the count remains the same; when there is a hit on the non-local section, the count is incremented.”  Robinson paragraph 8.) 
calculating a life expectancy for the non-favored storage elements to reside in the cache; multiplying the life expectancy by a residency multiplier to determine an amount of time (Robinson teaches: “According to the preferred embodiment of the invention, an efficient implementation is possible by maintaining a separate LRU chain for blocks with a count of 1, another separate LRU chain for blocks with a count of 2, and so forth up to the preselected threshold count. Finding a block to replace then consists of scanning the blocks (from LRU to MRU) in each such LRU chain (in ascending count order) until a block is found in the old section.”  Robinson paragraph 12.  
The previously cited art does not expressly teach multiplying a life expectancy by a multiplier.  
McNutt teaches: “(17)   According to the present invention, the time that any particular entry remains in the list can be broken into two phases. The first phase is the Visit Termination Phase and the second phase is the Visit Extension Phase. Each visit of a track to the cache ends with the Visit Termination Phase, in which the entry of the list corresponding to that track migrates from its insertion point to the bottom of the list and is then replaced. This phase occurs after the data block receives its last reference during the current residency in the cache.  (18)   The time required for the data block to remain in the Visit Termination Phase is called the single-reference residency time (SRRT), since it is equivalent to the time spent in the cache by a track that is referred to exactly once. Thus, the SRRT is the time it takes the entry to move from its insertion point in the list, wherever that may be, to the bottom of the list and drop off. As seen in FIG. 2A, the Visit Termination Phase, for this example, occurs after the fourth reference to the data block. Here, the single-reference residency time is the time it takes the entry to move from the MRU to the LRU and then drop off the list.”  McNutt paragraph 17-18.  See also McNutt figures 2A/B and 3A/B.  “wherein the step of periodically determining an insertion point comprises calculating the ratio of the average visit extension time for the data set to the average visit time for the data set, dividing by a predetermined desired efficiency ratio, and multiplying a resulting quotient by a maximum single-reference residency time for the data set to generate an optimal single-reference residency time for the data set which is updated.”  McNutt, claim 12.
The combination would have been obvious to one of ordinary skill in the art before the effective filing date because the steps taught in McNutt are part of a process used to determine how to avoid leaving data in the cache after it is less likely to be accessed, thereby saving space for data more likely to be accessed, which saves access time by obviating the need for slower access to longer term memory.) documenting the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; and (The previously cited art does not expressly teach eviction of data at the end of each of two different LRU lists.
Gill2 Teaches: “(Section III) It is common to separate sequential data and random data into two LRU lists. We develop elegant analytical and empirical models for dynamically and adaptively trading cache space between the two lists with the goal of maximizing the overall hit ratio and, consequently, minimizing the average response time.”  Gill page 294, second column, subsection 2.  “We shall develop an adaptive, self-tuning, low overhead algorithm that dynamically partitions the amount of cache space amongst sequential and random data so as to minimize the overall miss rate. Given the radically different nature of sequentially prefetched pages and the random data, it is natural to separate these two types of data. As shown in Figure 2, we will manage each class in separate LRU lists: RANDOM and SEQ.”  Gill2, page 297, second column, second paragraph.  See also Gill2 page 297 figure 2.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Gill before the effective filing date because sequential and random have a different likelihood of being reused.) executing an eviction policy for the cache wherein the favored storage elements are maintained in the cache for at least the determined amount of time. (Gill2 teaches: “suggested holding sequential data for a fixed amount of time[.]” Gill page 297, first column, second paragraph.  
Note that this teaching is not in the primary embodiment of Gill2.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of holding the data for a fixed amount of time because this avoids thrashing (avoids bringing data back into the cache repeatedly when the data is used repeatedly without actually being used before it is removed by the LRU list).)
4. The method of claim 1, wherein 
the favored storage elements are maintained in the cache for at least some multiple of the life expectancy of the non-favored storage elements.  (Robinson teaches: “According to the preferred embodiment of the invention, an efficient implementation is possible by maintaining a separate LRU chain for blocks with a count of 1, another separate LRU chain for blocks with a count of 2, and so forth up to the preselected threshold count. Finding a block to replace then consists of scanning the blocks (from LRU to MRU) in each such LRU chain (in ascending count order) until a block is found in the old section.”  Robinson paragraph 12.  Note also the claim language does not require the recited multiples to be whole numbers and paragraph 0054 of the specification discusses “multiples” which can be “decimals”.)
6. The method of claim 1, 
further comprising moving storage elements between the first LRU list and the second LRU list as the storage elements transition between favored and non-favored status. (Gill2 teaches: “We shall develop an adaptive, self-tuning, low overhead algorithm that dynamically partitions the amount of cache space amongst sequential and random data so as to minimize the overall miss rate.”  Gill page 297, second column, second paragraph.  See also Gill2 figure 2.  “We now weave together the above analysis and insights into a concrete, adaptive (self-tuning) algorithm that dynamically balances the cache space allocated to RANDOM and SEQ data under different conditions such as different number of sequential/random streams, different data layout strategies, different think times of sequential/random streams, different cache sensitivities/footprints of random streams, and different I/O intensities.”  Gill page 300, section G, first paragraph. Note that this teaches putting the random or sequential accesses into their own list, the implication being that if the status changes, the data would be added to the correct list.  “Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’”  MPEP § 2141.03.)
8. A computer program product for improving cache hit ratios for selected volumes when using synchronous I/O, the computer program product comprising a non- transitory computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: establish, in cache, a first set of non-favored storage elements from non-favored storage areas; establish, in the cache, a second set of favored storage elements from favored storage areas; calculate a life expectancy for the non-favored storage elements to reside in the cache; multiply the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache; document the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; and execute an eviction policy for the cache wherein the (See rejection of claim 1.)
11. The computer program product of claim 8, wherein the favored storage elements are maintained in the cache for at least some multiple of the life expectancy of the non-favored storage elements. (See rejection of claim 4.)
13. The computer program product of claim 8, wherein the computer-usable program code is further configured to move storage elements between the first LRU list and the second LRU list as the storage elements transition between favored and non-favored status. (See rejection of claim 6.)
15. A system for improving cache hit ratios for selected volumes when using synchronous I/O, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: establish, in cache, a first set of non-favored storage elements from non- favored storage areas; establish, in the cache, a second set of favored storage elements from favored storage areas; calculate a life expectancy for the non-favored storage elements to reside in the cache; multiply the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache; document the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a second LRU list, wherein the non-favored storage elements are evicted from the cache from an LRU end of the first LRU list, and favored storage elements are evicted from the cache from an LRU end of the second LRU list; and execute an eviction policy for the cache wherein the favored storage elements are maintained in the cache for at least the determined amount of time. (See rejection of claim 1.)
18. The system of claim 15, wherein the favored storage elements are maintained in the cache for at least some multiple of the life expectancy of the non-favored storage elements. (See rejection of claim 4.)
20. The system of claim 15, wherein the instructions further cause the at least one processor to move storage elements between the first LRU list and the second LRU list as the storage elements transition between favored and non-favored status. (See rejection of claim 6.)
Claim 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, McNutt, Gill2, and Fan (US 10,534,712)
3. The method of claim 1, wherein 
the non-favored storage areas are non-favored volumes and the favored storage areas are favored volumes. (The previously cited art does not directly address favored/non-favored portions of a cache being (or being part of) volumes.
Fan teaches: “A method for service level agreement (SLA) allocation of resources of a cache memory of a storage system, the method may include monitoring, by a control layer of the storage system, actual performances of the storage system that are related to multiple logical volumes; calculating actual-to-required relationships between the actual performances and SLA defined performances of the multiple logical volumes; assigning caching priorities, to different logical volumes of the multiple logical volumes[.]”  Fan Abstract.  “A service-level agreement (SLA) assigned to a logical volume in a storage system defines the quality of service (QoS) that is guaranteed to the user of the logical volume and particularity defines the performance, such as: response time, number of I/O operations per second (TOPS), and throughput (megabytes per second).”  Fan paragraph 2.  “Pre-cache memory module 36 accommodates write requests that cannot be entered to the cache memory and may be of any configuration. For simplicity of explanation it is assumed that the pre-cache memory 36 includes multiple queues 36(1)-36(K), K being a positive integer that exceeds 1. Each queue may be associated with a certain caching priority. A queue may store write requests associated with one or more logical volumes. The caching priority assigned to a logical volume or a respective queue may be changed for that logical volume over time.”  Fan paragraph 0028.  “(52)    Each queue of the multiple queues has a caching priority. A caching priority defines a priority of sending data units and/or write requests from the pre-cache module to the cache memory. At least two different queues have different caching priorities. (53)    Each queue is for data units (write requests) of a certain caching priority that is defined according to the normalized performance associated with the logical volume towards which the data is destined. When new dirty data that is addressed towards a certain logical volume needs to enter the cache, and the cache is full, the new data is enqueued on a queue that was chosen for the logical volume towards which the data is addressed, according to the current normalized performance of the logical volume. (54)    When some space is evicted from the dirty data cache space, data is dequeued from the queues (so as to enter the cache) according to the order of priority, wherein higher priority queues are dequeued faster than lower priority queues, so that higher priority data enters the cache before lower priority data.”  Fan paragraph 52 to 54.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fan before the effective filing date because this method helps service providers meet performance requirements with less resources.)
10. The computer program product of claim 8, wherein the non-favored storage areas are non-favored volumes and the favored storage areas are favored volumes. (See rejection of claim 3.)
17. The system of claim 15, wherein the non-favored storage areas are non- favored volumes and the favored storage areas are favored volumes. (See rejection of claim 3.)
Claim 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 5,043,885), McNutt (5,606,688), Gill2, and Gill (US 2009/0055595)
5. The method of claim 1, wherein 
calculating the life expectancy comprises subtracting a timestamp of a least recently used non-favored storage element in the first set from a timestamp of a most recently used non-favored storage element in the first set.  (McNutt teaches calculating a life expectancy including the difference between LRU and MRU times but does not expressly teach the mathematical operation of subtraction one timestamp from the other to get the difference.  
Gill teaches: “The request rate (r.sub.i) may comprise the pages per second accessed by the stream (i) and the life (L) may comprise the time during which an entry remains in the cache 16, which can be determined by subtracting the MRU end 18 timestamp by the LRU end 20 timestamp.”  Gill paragraph 0028.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Gill before the effective filing date as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited art); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (using the subtraction of Gill to find the time differences does not materially change the operation of McNutt); One of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP § 2143(I)(A).)
12. The computer program product of claim 8, wherein calculating the life expectancy comprises subtracting a timestamp of a least recently used non-favored storage element in the first set from a timestamp of a most recently used non-favored storage element in the first set. (See rejection of claim 5.)
19. The system of claim 15, wherein calculating the life expectancy comprises subtracting a timestamp of a least recently used non-favored storage element in the first set from a timestamp of a most recently used non-favored storage element in the first set. (See rejection of claim 5.)
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, McNutt, Gill2, and Microsoft (Caching Guidance Best Practices for Cloud Applications 2017)
7. The method of claim 1, wherein 
the non-favored storage areas and/or favored storage areas are established using at least one of an online command and a configuration file. (The previously cited art does not expressly state that the favored areas are established using an online command or a configuration file.  
Microsoft teaches: “Azure Cache for Redis is an implementation of the open source Redis cache that runs as a service in an Azure datacenter. It provides a caching service that can be accessed from any Azure application, whether the application is implemented as a cloud service, a website, or inside an Azure virtual machine. Caches can be shared by client applications that have the appropriate access key. . . . Azure Cache for Redis is a high-performance caching solution that provides availability, scalability and security. It typically runs as a service spread across one or more dedicated machines. It attempts to store as much information as it can in memory to ensure fast access. This architecture is intended to provide low latency and high throughput by reducing the need to perform slow I/O operations.”  Microsoft page 12, last paragraph.  “In most cases, data that's held in a cache is a copy of data that's held in the original data store. The data in the original data store might change after it was cached, causing the cached data to become stale. Many caching systems enable you to configure the cache to expire data and reduce the period for which data may be out of date.  When cached data expires, it's removed from the cache, and the application must retrieve the data from the original data store (it can put the newly fetched information back into cache). You can set a default expiration policy when you configure the cache. In many cache services, you can also stipulate the expiration period for individual objects when you store them programmatically in the cache. Some caches enable you to specify the expiration period as an absolute value, or as a sliding value that causes the item to be removed from the cache if it is not accessed within the specified time. This setting overrides any cache-wide expiration policy, but only for the specified objects.”  Microsoft page 7, 3rd and 4th paragraphs.  
It would have been obvious to one of ordinary skill in the art to combine Microsoft because configuring the cache online allows the use of rented cloud services while avoiding the need to travel to the physical location of the cache when implementing optimizations.)
14. The computer program product of claim 8, wherein the non-favored storage areas and/or favored storage areas are established using at least one of an online command and a configuration file. (See rejection of claim 7.)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, 6-11, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16409828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: See chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This application 16409826
Application 16409828
1, 8, and 15. (Currently Amended) A method for improving cache hit ratios for selected volumes when using synchronous I/O, the method comprising: 

establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; 

calculating a life expectancy for the non-favored storage elements to reside in the cache; multiplying the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache; 




1. storing, in a cache of a storage system, non-favored storage elements and favored storage elements, wherein the favored storage elements are retained in the cache longer than the non-favored storage elements; 
claim 4: 4. (Original) The method of claim 1, further comprising retaining the favored storage elements in the cache for at least some multiple of an amount of time that the non-favored storage elements are retained in the cache.  


1. maintaining a first LRU list containing entries associated with non-favored storage elements and designating an order in which the non-favored storage elements are evicted from the cache; maintaining a second LRU list containing entries associated with favored storage elements and designating an order in which the favored storage elements are evicted from the cache; when selecting a storage element to evict from the cache, comparing a timestamp of an oldest non-favored storage element at an LRU end of the first LRU list to a timestamp of an oldest favored storage element at an LRU end of the second LRU list; and based on the results of the comparison, evicting one of the oldest non-favored storage element and the oldest favored storage element from the cache.  

2. (Original) The method of claim 1, further comprising accessing the favored storage elements via a synchronous I/O process, and accessing the non-favored storage elements via a non-synchronous I/O process.  
3, 10, and 17. (Original) The method of claim 1, wherein the non-favored storage areas are non- favored volumes and the favored storage areas are favored volumes.  
3. (Original) The method of claim 1, wherein the non-favored storage elements are associated with non-favored volumes and the favored storage elements are associated with favored volumes.  
4, 11, and 18. (Original) The method of claim 1, wherein the favored storage elements are maintained in the cache for at least some multiple of the life expectancy of the non-favored storage elements.  
4. (Original) The method of claim 1, further comprising retaining the favored storage elements in the cache for at least some multiple of an amount of time that the non-favored storage elements are retained in the cache.  

5. (Original) The method of claim 1, further comprising changing non-favored storage elements to favored storage elements and vice versa using at least one command.  





7 and 14. (Original) The method of claim 1, wherein the non-favored storage areas and/or favored storage areas are established using at least one of an online command and a configuration file.
6. (Original) The method of claim 5, further comprising transmitting the at least one command from a host system to the storage system.  7. (Original) The method of claim 5, wherein changing the non-favored storage elements to favored storage elements and vice versa further comprises transmitting a list to the storage system that indicates which storage elements are favored.




s 1, 3-4, 8, 10-11, 15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16409830 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: See chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This application 16409826
Application 16409830
1, 8, and 15. (Currently Amended) A method for improving cache hit ratios for selected volumes when using synchronous I/O, the method comprising: 

establishing, in cache, a first set of non-favored storage elements from non-favored storage areas; establishing, in the cache, a second set of favored storage elements from favored storage areas; 

calculating a life expectancy for the non-favored storage elements to reside in the cache; multiplying the life expectancy by a residency multiplier to determine an amount of time that the favored storage elements are to reside in the cache; 

documenting the first set of non-favored storage elements in a first LRU list and the second set of favored storage elements in a 



executing an eviction policy for the cache wherein the favored storage elements are maintained in the cache for at least the determined amount of time.  


1. storing, in a cache of a storage system, non-favored storage elements and favored storage elements;


2. (Original) The method of claim 1, wherein each "favored" LRU list is associated with a different residency multiplier.  



1.maintaining a "non-favored" LRU list containing entries associated with non-favored storage elements and designating an 


1. implementing a cache retention policy wherein the favored storage elements are retained in the cache for some specified amount of time longer than the unfavored storage elements are retained in the cache.  

5. (Original) The method of claim 1, wherein each "favored" LRU list is associated with a different set of favored volumes.  




4, 11, and 18. (Original) The method of claim 1, wherein the favored storage elements are maintained in the cache for at least some multiple of the life expectancy of the non-favored storage elements.  
2. (Original) The method of claim 1, wherein each "favored" LRU list is associated with a different residency multiplier.  3. (Original) The method of claim 2, wherein the residency multiplier is multiplied by a life expectancy of non-favored storage elements in the cache to yield the preferred residency time.  4. (Original) The method of claim 2, further comprising storing the residency 






Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Rejections under § 103
As noted by applicant the amendments overcome the rejection based on Robinson.  Gill2 (new to this reference (in combination with the other cited references) renders two LRU lists evicting from their own LRU end obvious as shown in the rejection.    







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
System and method for dynamic sizing of cache sequential list
US 20060069871 A1
"Prefetching and caching thus are intertwined, and one policy for cache management when prefetch is used is the above-mentioned LRU in which two lists, one listing sequential pages and one listing random access pages, are maintained according to recency of access." paragraph 0007.  "In some embodiments, the establishing act can include determining whether a least recently used (LRU) portion of the sequential data list is more valuable in terms of cache misses than a least recently used (LRU) portion of the random list and if so, increasing the desired size, otherwise decreasing the desired size. " paragraph 0012. "[0029] Now referring to FIG. 2, each cache 26 may include two stacked lists, namely, a RANDOM list 28 and a sequential ("SEQ") list 30. The random list 28 lists cached pages that may have been randomly accessed pursuant to, e.g., a read demand, while the SEQ list 30 maintains a list of pages that were cached pursuant to speculative sequential caching or sequential read demands, the principles of which are set forth herein. At the top of each list 28, 30 is its most recently used (MRU) page, while at the bottom of the list is the least recently used (LRU) page. A respective portion 32, 34 of each list at its bottom, e.g., 2%, can be thought of as an LRU portion. With respect to the SEQ list 30, a desired size 36 of its LRU portion is dynamically determined and adjusted in accordance with the logic set forth below, to optimize cache performance."
STORAGE SYSTEM AND MANAGEMENT METHOD OF CONTROL INFORMATION THEREIN
US 20120166723 A1
"Specifically, the control program 108 independently determines algorithms of queues (such as LRU and FIFO) for the two partitions 210 and 220." Paragraph 0087.  Note that the partitions are for synchronous and asynchronous destaging respectively.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139